department of the treasury internal_revenue_service washington d c date number info release date index no conex cc psi attention dear i am responding to your inquiry dated date on behalf of your your constituent wrote about a notice of proposed constituent rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comments before we finalize the regulations i appreciate your constituent’s comments thank you for forwarding the letter if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
